DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 3/7/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USP 10075932 and 10736065 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 6, 8-9, and 11-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sartori [US 2014/0335853].

As claims 3 and 8, Sartori discloses in case that the first UE is in one of a radio resource control (RRC) connected state, a camped normally state in an RRC idle state, 
	As claim 4 and 9, Sartori discloses determining whether the first UE is in the coverage of the base station further comprises, in case that a synchronization signal transmitted from the base station is performing synchronization with the base station [Par. 0038 and 0048].
As claims 11 and 13, Sartori discloses determining whether the first UE is in the coverage of the base station further comprises determining whether a synchronization signal transmitted from the base station is received [Par. 0038 and 0048].
As claims 12 and 14, Sartori discloses wherein the first synchronization signal set is defined for in the coverage of the base station, and wherein the second synchronization signal set is defined for out of the coverage of the base station [Par. 0038 and 0048].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sartori [US 2014/0335853].
As claims 2 and 7, Sartori discloses a method and system comprising wherein determining whether the first UE is in the coverage of the base station comprises in case that the first UE is out of the coverage of the base station, transmitting a synchronization signal that is selected from the second synchronization signal set [a synchronization signal from a second set of synchronizing signals such as OCC are transmitted by UE, Par. 0038 and 0042].  Sartori fails to disclose wherein determining whether the first UE is in the coverage of the base station comprises in case that the first UE is out of the coverage of the base station, transmitting a synchronization signal that is randomly selected from the second synchronization signal set.  However, a method and system for selecting a signal from a set based only either predetermined or randomly.  In this case Sartori disclose a method and system for selected a signal based on predetermined method.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to try to apply a method and system for randomly selecting a signal form a signal set for transmitting as disclosed by Satori.  The motivation would have been to prevent a hidden UE.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414